PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/275,197
Filing Date: 23 Sep 2016
Appellant(s): Harris et al.



__________________
Jeffrey Chi, Reg. No. 73,921
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed 03/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/21/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant argues:
“[…] the Examiner appears to be mapping each record object 545 to representations of different communication types. Hornyak indicates that in “view 580, in response to the user selecting the “+” sign, an option window 585 is provided,” because “the SKYPE transport enables messaging, voice calls, and video calls, the option window 585 allows a user to select a communication session from the messaging application.” Id. at [0072], However, there is no indication in Hornyak selecting, for example, Skype, AIM, chat, call, or video call in either view 540 or 580 would cause two or more addresses to be displayed. Rather, Hornyak plainly envisions the exact opposite scenario - in view 550, multiple addresses for a contact are displayed and a record object 545, mapped by the Examiner to a communication type, is selected, and in certain cases, an option window 585 is displayed with the Chat, Call, and Video Call, mapped by the Examiner additional communication types, are displayed in response to the selection. See e.g., Harnyak at FIG. 5 and [0071]- [0072], There is no indication that selecting Skype, AIM, chat, call, or video call would cause two or more addresses to be displayed. Further, nothing in FIGs. 6-8 of Harnyak indicates that selecting Skype, AIM, chat, call, or video call would cause two or more addresses to be displayed. In short, while Hornyak indicates that selecting Skype, AIM, chat, call, or video call can utilize a particular communication application to initiate communications, there is no indication in the reference that selecting Skype, AIM, chat, call, or video call would result in two or more addresses being displayed. For at least this reason, Appellant submits that Hornyak fails to teach or suggest “receive, via the user interface, a first selection corresponding to a representation of the communication type,” and “display, in the user interface and in response to the first selection a set of two or more addresses for the contact associated with the communication type,” as recited in claim 1.”


First, it is clarified that due to the considerable breadth of the term “representation” as currently claimed (more on this and other breadth-related issues below), although each record object 545 in Hornyak is indeed reasonably mappable to “a representation of a communication type” as claimed, as will be further substantiated below, this is not the only reasonable mapping to this feature in Hornyak (for example, in fig. 5, the horizontal bar labeled “Mike Woods” (e.g. item 510 in view 500, which is expanded in view 540) would also be reasonably interpreted as a “representation of a communication type” since it itself is a container corresponding to one or more communication types and/or is itself a “representation of a communication type” that corresponds to even more granular “representations of communication types” (e.g. objects 545 in view 540 and/or items 585 in view 580). Thus, when they narrowly constrain Hornyak’s applicability to a very specific part of the embodiment illustrated in fig. 5 that (among other things) shows the transition from view 540 to view 580 by pressing the plus (“+”) sign corresponding to the “SKYPE” communication type corresponding to the “mike.woods” item 545, it is respectfully submitted that Appellant appears to not only fail to account for the over-reaching breadth of their current claims, but also to how that and other embodiments read on the current claims as currently recited. 
For example, after attempting to describe the above scenario in fig. 5 of Hornyak, Appellant then jumps to the allegation that “there is no indication in Hornyak selecting, for example, Skype, AIM, chat, call, or video call in either view 540 or 580 would cause two or more addresses to be displayed.” The Board may recognize how the Appellant fails to account for the fact that selecting the “Mike Woods” element 510 in view 500 of fig. 5 (which as shown above, would reasonably be interpretable as a “representation of a communication type,” especially when each of these items 545 is the end-result of carrying out Hornyak’s own preceding “register,” “obtain,” “determine,” “pair,” “update,” and “display” steps leading up to the claimed “receive” step currently being disputed) triggers a dropdown display revealing two or more addresses 545 (shown in view 540). The Appellant also does not appear to account for how the functionality wherein “in response to the user selecting the “+” sign, an option window 585 is provided” (Hornyak: ¶ 72) also reasonably reads on “receiving, via the user interface, a first selection corresponding to a representation of a communication type” (in this case, “SKYPE” and/or its corresponding “mike.woods” representation 545), and in response, causing two or more addresses to be displayed (Hornyak clarifies that “[b]ecause the SKYPE transport enables messaging, voice calls, and video calls, the option window 585 allows a user to select a communication session from the messaging application (e.g., without having to individually and separately open/launch the SKYPE application from a launch page or home page). The user may select “Video Call” to initiate a video call with Mike Woods” (Hornyak: ¶ 72)). Instead, Appellant makes the blanket statement that “Hornyak plainly envisions the exact opposite scenario,” yet does not further expand on this bolded and underlined attack explaining how or why Hornyak’s teachings envision “the exact opposite scenario” as alleged (a position that is 

“   The Examiner attempts to explain that because the claims recite “a first selection corresponding to a representation of the communication type,” the term “corresponding to” “considerably broaden the scope to a point where a direct selection of the communication type itself is by no means required to be the only possible embodiment that would read on said limitation (e.g. each abstraction respectively leaving open the possibility of many other indirect ways of selecting an element that has at least some correspondence to any other element that in any shape or form could be said to (either explicitly or implicitly) represent a given communication type).” FOA at 11-12. Thus, the Examiner appears to be proffering, without directly identifying what indirect and possibly implicit ways they are referring to, a ‘friend of a friend’ type argument by pointing to an unspecified indirect selection that is somehow related to another element or icon that is somehow implicitly related to a communication type. However, this flatly ignores that the plain meaning of corresponding, which simply does not allow for such indirect connections. Merriam- Webster, Correspond, https://www.meriam-webster.com/dictionary/correspond. (defining correspond as “to compare closely” or “to be equivalent or parallel”) (last visited Feb. 23, 2021). For at least this additional reason, Appellant submits that Hornyak fails to teach or suggest “receive, via the user interface, a first selection corresponding to a representation of the communication type,” and “display, in the user interface and in response to the first selection a set of two or more addresses for the contact associated with the communication type,” as recited in claim 1.
The Examiner further argues that “Hornyak explicitly shows that the ‘user interface includes selectable features to enable a user to select a third party communication application,’” “that the ‘user may also make the selection by selecting a graphic representation that corresponds to that third party communication service transport,”’ and that “‘with the selection of a communication application 130, the user may also implicitly select a service transport associated with the communication application to initiate a communication session.’” FOA at 12 (citing [0027]-[0028] of Hornyak) (emphasis omitted). That is, the portion of Hornyak cited by the Examiner effectively teaches that clicking a record object 545 can directly initiate a communication service, such as a Skype call, without going through an option window 585. However, as explained above, there is still no indication that selecting Skype, AIM, chat, call, or video call would cause two or more addresses to be displayed. For at least this additional reason, Appellant submits that Hornyak fails to teach or suggest “receive, via the user interface, a first selection corresponding to a representation of the communication type,” and “display, in the user interface and in response to the first selection a set of two or more addresses for the contact associated with the communication type,” as recited in claim 1.”


Here, Appellant not only argues “that Hornyak fails to teach or suggest “receive, via the user interface, a first selection corresponding to a representation of the communication type,” and “display, in the user interface and in response to the first selection a set of two or more addresses for the contact associated with the communication type,” as recited in claim 1,” but also takes issue with the examiner’s comments noting the wide breadth in scope of some of the persisting claim nomenclature choices. As was noted in the Response to Arguments section of the Final Rejection mailed on10/21/2020, during examination, the claims must be interpreted as broadly as their terms reasonably allow.1 Also, “a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” 2
In addition to respectfully disagreeing with Appellant when they make the unsubstantiated accusation that the examiner of “proffering, without directly identifying what indirect and possibly implicit ways they are referring to, a ‘friend of a friend’ type argument,” the examiner also respectfully reiterates that Appellant still does not appear to be fully considering (or acknowledging) the full extent of the considerably wide breadth in scope for their persisting explicitly- and individually-indicated claim nomenclature choices. For example, the claim limitations to which Appellant refers broadly recite “a first selection corresponding to a representation of associated with the communication type.” Therefore, there are several levels of abstraction between the narrower scope presented to the Board in the Appellant’s arguments when they attack Hornyak, and what is actually required by their claims.3 For example, the terms “corresponding to” and “a representation of” considerably broaden the scope to a point where a direct selection of the communication type itself is by no means required to be the only possible embodiment that would reasonably read on said limitation (e.g. each abstraction respectively leaving open the possibility of many other indirect ways of selecting an element that has at least some correspondence to any other element that in any shape or form could be reasonably said to (either explicitly or implicitly) represent a given communication type). 
Moreover, in alleging that the examiner “flatly ignores that the plain meaning of corresponding,” the Board may find itself considering Appellant’s own assertion to suffer from its purported fault, since in carrying out this attack, Appellants have in actuality failed to mention the very first definition for the term “corresponding” in the link that they themselves have provided (defining “correspond” as “to be in conformity or agreement,” as evidenced in https://web.archive.org/web/20201029173536/https://www.merriam-webster.com/dictionary/correspond). 
address” and/or “contact” claim limitations, especially when they were still being described as being associated with a “communication type” in at least some way, shape, or form. 
Moreover, in response to Appellant’s apparent disagreement with having their claims broadly interpreted and/or with each term being assigned its corresponding broadest reasonable interpretation, the Board may find these arguments to be moot since it is an examiner’s duty to interpret the claims as broadly as their terms reasonably allow.4 Moreover, as to Appellant’s dissatisfaction with having their claims interpreted broadly, because “applicants may amend claims to narrow their scope, a broad construction during prosecution creates no unfairness to the applicant or patentee.” 5
Thus, it is respectfully submitted that the Office’s interpretation of each term in question quite reasonably accounts for each term’s plain meaning, respectively, as evidenced at least by the mapping alternatives provided both above and in the Office Action, and how each has been parsed, compared, and contrasted against the instant invention’s claims. 
Furthermore, even though the examiner believed that the breadth of each of these current claim limitations merited reemphasis for the Board’s benefit, it is also respectfully submitted the examiner was not solely relying on what Appellant medium” (a term that does not appear to be supported in this context by the original Specification, which is why its utilization was not recommended earlier in the prosecution history)). For example, in addition to the two scenarios contemplated below the first bullet point of the document, Hornyak also explicitly shows that the “user interface includes selectable features to enable a user to select a third party communication application” (Hornyak: ¶ 26) and that the “user may also make the selection by selecting a graphic representation that corresponds to that third party communication service transport” (Hornyak: ¶ 28). Moreover, even Appellant’s own conceded interpretations of Hornyak would reasonably read on the current claims since “with the selection of a communication application 130, the user may also implicitly select a service transport associated with the communication application to initiate a communication session. In this manner, a user may access third party communication services from various core applications of the mobile computing device without having to individually launch or open a third party communication application” (Hornyak: ¶ 37), said communication type options including at least “messaging for email applications, Short Message Service (SMS) messages, Multimedia Message Service (MMS) messages, and proprietary voice exchange applications (such as SKYPE)” (Hornyak: ¶ 39). It also bears re-emphasizing that associated with and/or corresponding to a representation of the communication type, especially when (in addition to the mapped features above) “the user may select a third party communication transport {and the} user may choose out of a variety of choices, such as the carrier voice or video service transport or other third party transports, that are provided on the user interface” (Hornyak: ¶ 58). 

“With respect to claim 5, Appellant submits that Hornyak does not teach or suggest “wherein the instructions to determine the communication type comprise instructions to display, in the user interface, a prompt for selection of the communication type from the predefined set of communication types,” “update a plurality of representations, wherein each of the representations corresponds with a different communication type available for the contact in the application;” and “display, via the user interface, the plurality of representations,” as recited in dependent claim 5 and independent claim 1.
Initially, the Examiner generally cites “the prompts to select at [sic] a communication type from the predefined set of communication types in figs. 5-8.” FOA at 5. Presumably, the Examiner is referring to the ‘Chat,’ ‘Call,’ and ‘Video Call’ communication types 585 that are displayed in “view 580, in response to the user selecting the “+” sign, an option window 585 is provided,” because “the SKYPE transport enables messaging, voice calls, and video calls, the option window 585 allows a user to select a communication session from the messaging application.” Hornyak at [0072], However, if the alleged communication types of Chat, Call, and Video call are being displayed as a part of determining a communication type for a communication application, how could the representations, corresponding with different communication types available, have already been updated and displayed in the user interface? There is no indication that selecting one of the communication types of Chat, Call, and Video Call will cause the view 580 to update in any way for the next use. That is, if the communication type for an application has not been determined, the communication type for an application cannot be presented for selection by the user as a communication type for use. […]”


per se, with an intended use/result 6 “for selection of the communication type from the predefined set of communication types.” As illustrated in the first point above and throughout the prosecution history, Hornyak teaches one or more reasonable mappable alternatives that read on the “update a plurality of representations, wherein each of the representations corresponds with a different communication type available for the contact in the application;” and “display, via the user interface, the plurality of representations.” For example, in view 500 in fig. 5, the items 505, 510, 515 did not always exist, but instead were deliberately added to a user’s “Buddies” list. Similarly, each of items 545 in view 540 was deliberately added and associated to the user “Mike Woods” (which corresponds to the selected item 510 in view 500, which is expanded to show its associated addresses 545 in view 540). In each of these scenarios, each “representation of the communication type” alternative was updated and displayed after being added (to either the Buddies list or the “Mike Woods” contact, respectively). 
Furthermore, as to the aspect “to display, in the user interface, a prompt for selection of the communication type from the predefined set of communication types” as recited in claims 5, 12, and 19, not only is the “for selection of the communication type from the predefined set of communication types” qualifier for selection of the communication type from the predefined set of communication types.” For example, in the scenario where the selection the representation of the communication type corresponds to selecting item 510 in view 500, the direct result of this selection is illustrated in view 540, where the display of item 510 is expanded to prompt the user to select any of the items 545. Additionally/alternatively, in the scenario where the selection the representation of the communication type corresponds to selecting the “plus” sign (“+”) associated with the “SKYPE” communication type 545 in view 540, the direct result of this selection is the displaying of the option window 585 in view 580 (for further context, see Hornyak: fig. 5 & ¶¶ 70-72), which also reasonably entails “to display, in the user interface, a prompt for selection of the communication type from the predefined set of communication types” as recited in claims 5, 12, and 19. 
 
“[…] Smith addresses an address book application. Smith at [0034], The address book application “may also include one or more initiate communication links 250,” for example, to “cause an e-mail addressed to the person 232 to be automatically generated when it is clicked on.” Id. at [0103]; see also FIG. 2B at 250. However, generating an addressed email does not teach displaying a set of addresses for the contact associated with the communication type. For at least this reason, Smith fails to teach or suggest “receive, via the user interface, a first selection corresponding to a representation of the communication type,” and “display, in the user interface and in response to the first selection a set of two or more addresses for the contact associated with the communication type,” as recited in claim 1.”


In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.7 In other words, Appellant here not only relies on portions of Smith that were never pointed to or relied upon by the examiner, but they also fail to mention or acknowledge the reason for which Smith was relied upon (e.g. to show the “frequency of use” aspect in claims 2, 9, and 15 and to show “to identify, responsive to a negative confirmation, the associated remote user identity with the obtained contact information as a false match” in claims 18 and 24). Therefore, Appellant’s arguments are unpersuasive and moot (especially in view of the persisting applicability of Hornyak for anticipating parent claims 1, 8, and 14 as currently recited).











For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALVARO R CALDERON IV/Examiner, Art Unit 2173                                                                                                                                                                                                        



Conferees:
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                 

                                                                                                                                                                                       /WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).
        2 See MPEP 2111.01(II) (citing Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004))
        3 In response to Applicant’s arguments that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 U.S.P.Q.2d 1057 (Fed. Cir. 1993).
        4 In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).
        5 In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379 (Fed. Cir. 2007) (internal citation omitted).
        6 See, e.g., MPEP §§ 2111.04 & 2114 for further explanations into how a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
        7 See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986).